DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims the benefit of priority from US Provisional Application 62/884,089, filed 08/07/2019.
Election/Restrictions
Applicant’s election without traverse of group n (claims 1-12, 14-19, and 32-36) in the reply filed on 10/05/2022 is acknowledged.
Claims 13 and 20-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/05/2022.
	Information Disclosure Statement
The information disclosure statements filed 11/17/2020, 11/18/2020, 11/23/2020, 03/01/2021, 06/11/2021, 9/23/2021, 01/14/2022, 03/23/2022, 06/24/2022, 07/11/2022, and 10/05/2022 have been considered.
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites “blood pump of Claim 2” but should recite “blood pump of claim 2” to remove the capitalized “C” in claim. 
Appropriate correction is required.
Claims 10-12, 14-19 and 32-46 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim 10-12, 14-19 and 32-46 have not been further treated on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salahieh et al. (US 2019/0143018 A1) herein after Salahieh.
Regarding claim 1, Salahieh teaches a catheter blood pump ("blood pump") (fig. 1), comprising: an expandable pump portion extending distally relative to a catheter (fig. 1: pump portion 1600), the pump portion including an impeller housing (fig. 1: expandable member 1602) that includes an expandable blood conduit defining a blood lumen (fig. 1 and Para [0039] “expandable member 1602, which in this embodiment has a proximal end 1620 that extends further proximally than a proximal end of proximal impeller 1606, and a distal end 1608 that extends further distally than a distal end 1614 of distal impeller 1616” and Para [0040] “Conduit 1604 creates and provides a fluid lumen between the two impellers. When in use, fluid move through the lumen provided by conduit 1604”), and a plurality of expandable struts coupled to the expandable blood conduit (Para [0081] “Expandable member 270 includes distal struts 271 that extend to and are secured to strut support 273, which is secured to distal tip 273. Expandable member 270 also includes proximal struts there are secured to a proximal strut support. All features similar to that shown in FIG. 1 are incorporated by reference for all purposes into this embodiment even if not explicitly stated”), the expandable blood conduit including a proximal impeller scaffold (fig. 1: scaffold surrounding impeller 1606), a distal impeller scaffold (fig. 1: scaffold surrounding impeller 1616), and a central scaffold disposed between the proximal impeller scaffold and the distal impeller scaffold (fig. 1: central region 1622), the central scaffold being less stiff in response to a radially inward force than the proximal and distal impeller scaffolds (Para [0099] “Spacing the impellers apart axially, and optionally providing a relatively flexible region in between the impellers, can create a part of the system that is more flexible, is easier to bend, and can be advanced through the bends more easily and more safely. An additional exemplary advantage is that the axial spacing can allow for a relatively more compliant region between the impellers, which can be positioned at, for example, the location of a valve (e.g., an aortic valve).”), and a membrane coupled to the proximal impeller scaffold, the central scaffold, and the distal impeller scaffold, the membrane at least partially defining the blood lumen (fig. 1: conduit 1604 connects the scaffold of the proximal impeller/distal impeller scaffold to the conduit 1622), and a proximal impeller disposed at least partially within the proximal impeller scaffold (fig. 1 proximal impeller 1606) and a distal impeller disposed at least partially within the distal impeller scaffold (fig. 1: distal impeller 1616).
Regarding claim 2, Salahieh further teaches wherein the central scaffold is connected with at least one of the proximal impeller scaffold and the distal impeller scaffold (fig. 1: central region 1622 is connected to the scaffolds of the proximal impeller and the distal impeller scaffold).
Regarding claim 3, Salahieh further teaches wherein the central scaffold is connected with the proximal impeller scaffold and the distal impeller scaffold (fig. 1: central region 1622 is connected to the scaffolds of the proximal impeller and the distal impeller scaffold).
Regarding claim 4, Salahieh further teaches wherein the central scaffold is unitary with the proximal impeller scaffold and the distal impeller scaffold (fig. 1: central region 1622 is connected to the scaffolds of the proximal impeller and the distal impeller scaffold. Examiner respectfully submits that the connection between the sections of the scaffold make the central scaffold unitary).
Regarding claim 5, Salahieh further teaches wherein the central scaffold is attached to the proximal impeller scaffold and attached to the distal impeller scaffold, optionally with welds (fig. 1: the reference does not mention welding, but this is an optional connection. The scaffolds are otherwise connected).
Regarding claim 6, Salahieh further teaches wherein the central scaffold has a configuration that is different than the proximal impeller scaffold and the distal impeller scaffold (Para [0041] “In some embodiments, expandable member 1602 is adapted and constructed to expand to an outermost dimension of 12-24F (4.0-8.0 mm) where the impellers are axially within the expandable member, and to an outermost dimension of 10-20F (3.3-6.7 mm) in central region 1622 between the impellers. The smaller central region outer dimension can reduce forces acting on the valve, which can reduce or minimize damage to the valve. The larger dimensions of the expandable member in the regions of the impellers can help stabilize the working portion axially when in use. Expandable member 1602 has a general dumbbell configuration. Expandable member 1602 has an outer configuration that tapers as it transitions from the impeller regions to central region 1622, and again tapers at the distal and proximal ends of expandable member 1602.”).
Regarding claim 7, Salahieh further teaches wherein the proximal impeller scaffold and the distal impeller scaffold have the same or substantially the same configuration (Para [0041] “Expandable member 1602 has a general dumbbell configuration. Expandable member 1602 has an outer configuration that tapers as it transitions from the impeller regions to central region 1622, and again tapers at the distal and proximal ends of expandable member 1602.”).
Regarding claim 8, Salahieh further teaches wherein a dimension of a first feature of the proximal impeller scaffold is different than a corresponding feature of the distal impeller scaffold (Para [0108] “one or more portions of the catheter shaft downstream of an impeller may flare to a larger diameter to change the angle of blood flow and cause deceleration of the blood flow to a speed closer to native aortic blood flow. Exemplary locations for a larger diameter downstream of an impeller would be at or near the area where an expandable shroud basket attaches to the catheter shaft, and/or at a bearing housing adjacent the impeller”).
Regarding claim 9, Salahieh further teaches wherein the proximal impeller scaffold and the distal impeller scaffold have different configurations (Para [0108] “one or more portions of the catheter shaft downstream of an impeller may flare to a larger diameter to change the angle of blood flow and cause deceleration of the blood flow to a speed closer to native aortic blood flow. Exemplary locations for a larger diameter downstream of an impeller would be at or near the area where an expandable shroud basket attaches to the catheter shaft, and/or at a bearing housing adjacent the impeller”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792